DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52, 57, 62, and 67 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52, and similarly in claim 62, cites, “a threshold ratio” in the 4th limitation, “a ratio of amount of time” in the 5th limitation, “the ratio exceeds the threshold ratio” in the 7th limitation.
Claim 57, and similarly in claim 67, cites the use of “an average of the ratios of consumption” in the 1st limitation and “determining the ratio for each respective portion…” in the 2nd limitation.  The determination of the ratio in the 2nd limitation lacks antecedent basis.  
Examiner is unclear regarding “the ratio” being used in these claims and is requesting further clarification on the distinction between each of the ratios and how they are being used.  For purposes of prosecution, Examiner will be interpreting “the ratio that exceeds the threshold ratio” in claim 52 and “the ratio for each respective portion” in claim 57 to refer to the ratio of amount of time.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 52-56, 58-66, and 68-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearlman et al. (“Pearlman” US 20150382069), and further in view of Jagtiani et al. (“Jagtiani” US 8863162), Leech et al. (“Leech” US 20160014461), and Mishra et al. (“Mishra” US 9826285).

Regarding claim 52, Pearlman teaches A method comprising: 
receiving a request to access a first media asset, wherein the request is associated with a user profile; [Pearlman – Para 0026: teaches Interactive media guidance applications may generate graphical user interface screens that enable a user to navigate among, locate and select content. Para 0033, 0029, 0006, 0007: teaches user history of accessing a media asset, user preferences, and user profile]
determining whether the user profile indicates previous consumption of a second media asset [i.e. related media asset] that is related to the first media asset by: [Pearlman – Para 0087, 0007: teaches control circuitry 304 may retrieve viewing history of the user or viewing history for the related media asset itself and determine the user has accessed the related media asset two days ago]
identifying a genre of the second media asset; [Pearlman – Para 0084: teaches The information associated with viewing history may include genre or category associated with the media asset, attributes of the media asset]
determining that a period of time [i.e. elapsed time] between receiving the request and a time of the previous consumption of the second media asset exceeds a threshold period of time; and [Pearlman – Para 0084: teaches Upon retrieval of the viewing history, control circuitry 304 may process the viewing history to determine which media assets have been viewed recently or during a particular time interval in the past. Para 0035: teaches the time elapsed from the moment the user accessed the second media asset may be compared to a threshold (that may be set by the user). In some implementations, if it is determined that the elapsed time exceeds the threshold, the first media asset may be designated as unrelated to the second media asset or of no relevance to the user.]
Pearlman teaches identifying genres, but does not explicitly teach identifying, based on the identified genre of the second media asset, a threshold ratio;
determining a ratio of an amount of time of the previous consumption of the second media asset to a total runtime of the second media asset; and
determining that the ratio exceeds the threshold ratio; 
in response to the determining that the ratio exceeds the threshold ratio, determining that the second media asset was consumed in association with the user profile; 
in response to determining that the period of time exceeds the threshold period of time, causing a customized playlist of highlights, generated based on the user profile, to be played.
Pearlman teach comparing an elapsed amount of time since viewing the related media to a threshold to determine relevance, but do not explicitly teach in response to determining an elapsed period of time, causing a customized playlist of highlights, generated based on the user profile, to be played.  

However, Jagtiani teaches identifying, based on the identified genre of the second media asset, a threshold ratio [i.e. priority threshold]; [Jagtiani – (C3, L35-51): teaches the user may use the recommendation settings channel to assign a priority to a vendor, a provider, or both.  the user may use the recommendation settings channel to specify that merchandise recommendations should only include merchandise items of vendors with a priority above a vendor priority threshold, that content recommendations should only include content items of providers with a priority above a provider priority threshold, or both]
Examiner notes: Jagtiani teaches the utilization of multiple priority thresholds of one or more vendor, one or more provider, or both. It would have been obvious to add other thresholds such as the genre which is taught by Pearlman as known type of a media asset metadata to further determine assignment priority.
Pearlman and Jagtiani are analogous in the art because they are from the same field of content distribution [Jagtiani - abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearlman in view of Jagtiani to priority threshold for the reasons of improving recommendations by specifying content based on the preferences of the user profile.
Pearlman and Jagtiani teaches the use of thresholds regarding content, but does not explicitly teach determining a ratio of an amount of time of the previous consumption of the second media asset to a total runtime of the second media asset; and
determining that the ratio exceeds the threshold ratio; 
in response to the determining that the ratio exceeds the threshold ratio, determining that the second media asset was consumed in association with the user profile; 
in response to determining that the period of time exceeds the threshold period of time, causing a customized playlist of highlights, generated based on the user profile, to be played.  
Pearlman and Jagtiani teach comparing an elapsed amount of time since viewing the related media to a threshold to determine relevance, but do not explicitly teach in response to determining an elapsed period of time, causing a customized playlist of highlights, generated based on the user profile, to be played.  

However, Leech teaches determining a ratio [i.e. percentage viewed] of an amount of time of the previous consumption of the second media asset to a total runtime of the second media asset; and [Leech – Para 0176, 0123: teaches In step 1208, the system may determine the percentage of content viewed by the user. For example, the user may have viewed 88 minutes of a 92-minute movie. For example, the system may determine that because the user viewed 44 minutes of a 92-minute movie, the user viewed 47.8% of the movie.]
determining that the ratio exceeds the threshold ratio [i.e. threshold]; in response to the determining that the ratio exceeds the threshold ratio, determining that the second media asset was consumed in association with the user profile; [Leech – Para 0174, Fig. 12: teaches if the percentage of the content that the user viewed is above a threshold, the system may determine that the user viewed the entire content]
Pearlman, Jagtiani, and Leech are analogous in the art because they are from the same field of user history [Leech - abstract].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearlman and Jagtiani’s user history in view of Leech to consumption percentage for the reasons of improving summaries by accurately determining portions of content that were not consumed.
Pearlman, Jagtiani, and Leech teach comparing an elapsed amount of time since viewing the related media to a threshold to determine relevance, but do not explicitly teach in response to determining an elapsed period of time, causing a customized playlist of highlights, generated based on the user profile, to be played.  

However, Mishra teaches determining that the period of time, causing a customized playlist of highlights, generated based on the user profile, to be played.   [Mishra – (C8, L12-29), Fig. 3: teaches at box 309, a determination of the elapsed time since the user previously ended consumption of the media content 221. (C9, L14-34): teaches dynamically generating a summary of the portion of the media content 221 prior to the point of resumption, where the dynamic summary is personalized for the user] 
Regarding in response to determining that the period of time exceeds the threshold period of time, causing a customized playlist of highlights, generated based on the user profile, to be played. This feature is taught by the combination of Pearlman, Jagtiani, Leech, and Mishra as shown below.
in response to determining that the period of time exceeds the threshold period of time, causing a customized playlist of highlights, generated based on the user profile, to be played. [Pearlman – Para 0035: teaches the time elapsed from the moment the user accessed the second media asset may be compared to a threshold (that may be set by the user), wherein, a determination of if the elapsed time exceeds the threshold may be made.] [Mishra – (C9, L1-13), (C8, L12-296), Fig. 3: teaches in box 318, the summary generation service 218 determines a target length for the dynamic summary 230. This target length may depend at least in part on the elapsed time since the user left off watching the media content 221, the elapsed time since the user last watched other logical divisions 248 of the media content 221 that are to be summarized]
Pearlman, Jagtiani, Leech, and Mishra are analogous in the art because they are from the same field of generating summaries [Mishra - abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearlman, Jagtiani, and Leech’s time threshold in view of Mishra to predefined playlists for the reasons of improving user experience by presenting content summaries based on the amount of time it’s been since watching related content.

Regarding claim 53, Pearlman, Jagtiani, Leech, and Mishra teaches The method of claim 52, further comprising: 
in response to determining that the period of time does not exceed the threshold period of time, causing a predefined playlist of highlights to be played.  [Pearlman – Para 0098: teaches if the user has accessed an episode of “Breaking Bad” only yesterday, a user interface element for the next episode or a series may not include a text description or a link to a visual recap. However, if the user had a particularly busy month at work and did not have time to watch an episode of “Breaking Bad” that entire month, a text description or a visual recap may be included, e.g., in order to help the user remember what happened in the show leading up to the new episode.]

Regarding claim 54, Pearlman, Jagtiani, Leech, and Mishra teaches The method of claim 52, wherein: 
the genre is a first genre that is associated with the threshold ratio, the threshold ratio is a first threshold ratio that is greater than a threshold ratio associated with a second genre.  [Pearlman – Para 0084: teaches The information associated with viewing history may include genre or category associated with the media asset, attributes of the media asset] [Jagtiani – (C3, L35-51): teaches the user may use the recommendation settings channel to assign a priority to a vendor, a provider, or both]

Regarding claim 55, Pearlman, Jagtiani, Leech, and Mishra teaches The method of claim 52, wherein identifying the threshold ratio further comprises: 
identifying a particular episodic series that the second media asset is part of.  [Pearlman – Para 0032: teaches the program associated with the program listing 110 may be an episode of “The Simpsons” and a related program may be “Futurama.”]

Regarding claim 56, Pearlman, Jagtiani, Leech, and Mishra teaches The method of claim 52, wherein determining the ratio of the amount of time of the previous consumption of the second media asset to the total runtime of the second media asset comprises: 
determining one or more portions of the second media asset that were consumed; [Pearlman – Para 0047: teaches the viewing history may include indications of which users in a group of users have seen or viewed a particular segment of a media asset]
determining, for each respective portion, a ratio of an amount of time of the previous consumption of the respective portion to a total runtime of the respective portion; and [Leech – Para 0123: teaches an example of indicating how much of the piece of content a user may have viewed (e.g. 15 minutes out of 25 minutes).
determining the ratio of the amount of time of the previous consumption of the second media asset to the total runtime of the second media asset is performed based on the determined ratio for each respective portion.  [Leech – Para 0123: teaches the indicator 702 may depict a status bar that corresponds to the percentage of the content that the user has viewed. Examiner notes the percentage is a formula for comparison of consumed time and total runtime]

Regarding claim 58, Pearlman, Jagtiani, Leech, and Mishra teaches The method of claim 52, wherein causing the customized playlist of highlights, generated based on the user profile, to be played comprises: 
identifying a plurality of candidate-predefined playlists; [Mishra – (C5, L51-58), Fig. 2: teaches Predefined summaries 251 may be leveraged to aid creation of a dynamic summary 230.] 
determining preferred attributes indicated by the user profile; [Pearlman – Para 0034: teaches the attribute of the media asset may be compared to a characteristic or a preference stored in a user profile]
comparing attributes of each of the candidate-predefined playlists to the preferred attributes; and [Pearlman – Para 0033: teaches the relationship of a related asset may be defined automatically by monitoring the activity of the user or manually by the user (e.g. by storing user preferences of a user profile).  Attributes of two media assets (e.g., titles, genres, actors, reviews, ratings, keywords) may be compared to each other to determine whether one media asset is related to another]
selecting the customized playlist of highlights based on the comparing.  [Mishra – (C5, L59 – C6, L16): teaches The length and content of the dynamic summaries 230 may depend upon user characteristics. (C9, L14-34): teaches the summary generation service 218 may select logical divisions 248 of the media content 221 based upon their relative significance in order to approximate the target length.  If a predefined summary 251 exists for a logical division 248, and the entirety of the logical division 248 is considered relevant, the summary generation service 218 may insert a predefined summary 251 in the dynamic summary 230]
Regarding claim 59, Pearlman, Jagtiani, Leech, and Mishra teaches The method of claim 52, further comprising: 
receiving user input to modify the threshold ratio for the identified genre of the second media asset; and updating the threshold ratio for the identified genre of the second media asset based on the received user input. [Jagtiani – (C3, L20-34, 35-51): teaches receiving feedback from the device regarding the content.  The feedback may be explicit (e.g., a response to a prompt) or implicit (e.g., an observed amount of time the user watched the content item).  Based on the feedback, the server may update a user profile by updating one or more filters (e.g., content rating, genre, theme, actors, etc.) that may be used to generate merchandise recommendations, content recommendations, or both]

Regarding claim 60, Pearlman, Jagtiani, Leech, and Mishra teaches The method of claim 52, wherein identifying the genre of the second media asset is performed based on metadata of the second media asset.  [Pearlman – Para 0004: teaches media guidance data includes genre or category information]

Regarding claim 61, Pearlman, Jagtiani, Leech, and Mishra teaches The method of claim 52, further comprising: 
determining a chronological data set of times at which each of a plurality of media assets related to the media asset was previously consumed, wherein the plurality of media assets related to the media asset comprises the second media asset; [Pearlman – Para 0084: teaches upon retrieval of the viewing history, control circuitry 304 may process the viewing history to determine which media assets have been viewed recently or during a particular time interval in the past.]
determining, from the data set of times, an interval of time between two consecutive time data points in the data set of times; [Pearlman – Para 0035: teaches a first media asset may be designated as related to a second media asset based in part on how recently the user has accessed a second media asset. Specifically, the time elapsed from the moment the user accessed the second media asset may be compared to a threshold (that may be set by the user).
determining whether the interval of time exceeds a threshold interval of time during which the user did not consume related media content; and [Pearlman – Para 0035: teaches if it is determined that the elapsed time exceeds the threshold, the first media asset may be designated as unrelated to the second media asset or of no relevance to the user.]
in response to determining that the interval of time exceeds the threshold interval of time, selecting, for inclusion in the customized playlist of highlights, highlights from a related media asset consumed directly before the interval in time.  [Mishra – (C8, L52-67): teaches In box 315, the summary generation service 218 identifies logical divisions 248 (FIG. 2) of significance in the portion of the media content 221 prior to the point of resumption. (C9, L14-34): teaches In box 321, the summary generation service 218 dynamically generates a summary of the portion of the media content 221 prior to the point of resumption, where the dynamic summary 230 is personalized for the user. To this end, the summary generation service 218 may select logical divisions 248 of the media content 221 based upon their relative significance in order to approximate the target length.]

Regarding claim 62, Pearlman teaches A system comprising: 
memory; control circuitry configured to: [Pearlman – Para 0048: teaches control circuitry 304 executes instructions for a media guidance application stored in memory (i.e., storage 308)]
receive a request to access a first media asset, wherein the request is associated with a user profile; [Pearlman – Para 0026: teaches Interactive media guidance applications may generate graphical user interface screens that enable a user to navigate among, locate and select content. Para 0033, 0029, 0006, 0007: teaches user history of accessing a media asset, user preferences, and user profile]
determine whether the user profile indicates previous consumption of a second media asset that is related to the first media asset by: [Pearlman – Para 0087, 0007: teaches control circuitry 304 may retrieve viewing history of the user or viewing history for the related media asset itself and determine the user has accessed the related media asset two days ago]
identifying a genre of the second media asset; [Pearlman – Para 0084: teaches The information associated with viewing history may include genre or category associated with the media asset, attributes of the media asset]
determine that a period of time between receiving the request and a time of the previous consumption of the second media asset exceeds a threshold period of time; and [Pearlman – Para 0084: teaches Upon retrieval of the viewing history, control circuitry 304 may process the viewing history to determine which media assets have been viewed recently or during a particular time interval in the past. Para 0035: teaches the time elapsed from the moment the user accessed the second media asset may be compared to a threshold (that may be set by the user). In some implementations, if it is determined that the elapsed time exceeds the threshold, the first media asset may be designated as unrelated to the second media asset or of no relevance to the user.]
Pearlman teaches identifying genres, but does not explicitly teach determining, based on the identified genre of the second media asset, a threshold ratio; 
determining a ratio of an amount of time of the previous consumption of the second media asset to a total runtime of the second media asset; and 
determining that the ratio exceeds the threshold ratio; 
in response to the determining the ratio exceeds the threshold ratio, determine that the second media asset was consumed in association with the user profile; 
Pearlman teach comparing an elapsed amount of time since viewing the related media to a threshold to determine relevance, but do not explicitly teach in response to determining an elapsed period of time, cause a customized playlist of highlights, generated based on the user profile, to be played.

However, Jagtiani teaches determining, based on the identified genre of the second media asset, a threshold ratio; [Jagtiani – (C3, L35-51): teaches the user may use the recommendation settings channel to assign a priority to a vendor, a provider, or both.  the user may use the recommendation settings channel to specify that merchandise recommendations should only include merchandise items of vendors with a priority above a vendor priority threshold, that content recommendations should only include content items of providers with a priority above a provider priority threshold, or both]
Examiner notes: Jagtiani teaches the utilization of multiple priority thresholds of one or more vendor, one or more provider, or both. It would have been obvious to add other thresholds such as the genre which is taught by Pearlman as known type of a media asset metadata to further determine assignment priority.
In addition, the rationale of claim 52 regarding Jagtiani is used for these limitations.
Pearlman and Jagtiani teaches the use of thresholds regarding content, but does not explicitly teach determining a ratio of an amount of time of the previous consumption of the second media asset to a total runtime of the second media asset; and 
determining that the ratio exceeds the threshold ratio; 
in response to the determining the ratio exceeds the threshold ratio, determine that the second media asset was consumed in association with the user profile; 
Pearlman and Jagtiani teach comparing an elapsed amount of time since viewing the related media to a threshold to determine relevance, but do not explicitly teach in response to determining an elapsed period of time, cause a customized playlist of highlights, generated based on the user profile, to be played.

However, Leech teaches determining a ratio of an amount of time of the previous consumption of the second media asset to a total runtime of the second media asset; and [Leech – Para 0176, 0123: teaches In step 1208, the system may determine the percentage of content viewed by the user. For example, the user may have viewed 88 minutes of a 92-minute movie. For example, the system may determine that because the user viewed 44 minutes of a 92-minute movie, the user viewed 47.8% of the movie.]
determining that the ratio exceeds the threshold ratio; in response to the determining the ratio exceeds the threshold ratio, determine that the second media asset was consumed in association with the user profile; [Leech – Para 0174, Fig. 12: teaches if the percentage of the content that the user viewed is above a threshold, the system may determine that the user viewed the entire content]
In addition, the rationale of claim 52 regarding Leech is used for these limitations.
Pearlman and Jagtiani teach comparing an elapsed amount of time since viewing the related media to a threshold to determine relevance, but do not explicitly teach in response to determining an elapsed period of time, cause a customized playlist of highlights, generated based on the user profile, to be played.

However, Mishra teaches determining that the period of time, cause a customized playlist of highlights, generated based on the user profile, to be played. [Mishra – (C8, L12-296), Fig. 3: teaches at box 309, a determination of the elapsed time since the user previously ended consumption of the media content 221. (C9, L14-34): teaches dynamically generating a summary of the portion of the media content 221 prior to the point of resumption, where the dynamic summary is personalized for the user]
Regarding in response to determining that the period of time exceeds the threshold period of time, causing a customized playlist of highlights, generated based on the user profile, to be played. This feature is taught by the combination of Pearlman, Jagtiani, Leech, and Mishra as shown below.
in response to determining that the period of time exceeds the threshold period of time, causing a customized playlist of highlights, generated based on the user profile, to be played. [Pearlman – Para 0035: teaches the time elapsed from the moment the user accessed the second media asset may be compared to a threshold (that may be set by the user), wherein, a determination of if the elapsed time exceeds the threshold may be made.] [Mishra – (C9, L1-13), (C8, L12-296), Fig. 3: teaches in box 318, the summary generation service 218 determines a target length for the dynamic summary 230. This target length may depend at least in part on the elapsed time since the user left off watching the media content 221, the elapsed time since the user last watched other logical divisions 248 of the media content 221 that are to be summarized]
In addition, the rationale of claim 52 regarding Mishra is used for these limitations.

Regarding System claims 63-66 and 68-71, claim(s) 63-66 and 68-71 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 53-56 and 58-31. 
Therefore, claim(s) 63-66 and 68-71 is/are subject to rejections under the same rationale as applied hereinabove for claim 53-56 and 58-61.

Claim(s) 57 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearlman, Jagtiani, Leech, and Mishra as applied to claim 56 above, and further in view of Vinson et al. (“Vinson” US 20130247081).

Regarding claim 57, Pearlman, Jagtiani, Leech, and Mishra teaches The method of claim 56, wherein determining the ratio for each respective portion comprises:
computing an average of the ratios of consumption for the one or more respective portions; and [Vinson – Para 0020: teaches The viewership data of a program can be aggregated and averaged for the length of a program to determine an average percentage of the program viewed.
The average viewership is used by the system to calculate a stickiness index for programs as compared to the average
program's ability to retain viewers is referred to as the "stickiness" of the program.
determining the ratio for each respective portion based on the computed average.  [Vinson – Para 0050: teaches At block 308, the system compares the viewership for the particular program being analyzed with an average viewership of a similar program type.]
 Pearlman, Jagtiani, Leech, Mishra, and Vinson are analogous in the art because they are from the same field of measuring audience engagement [Vinson - abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearlman, Jagtiani, Leech, and Mishra in view of Vinson to average percentage for the reasons of improving audience analysis by using average viewership calculate stickiness of programs, wherein the stickiness is the ability of the program to retain viewers [Para 0018].

Regarding System claims 67, claim(s) 67 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 57. 
Therefore, claim(s) 67 is/are subject to rejections under the same rationale as applied hereinabove for claim 57.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426                                                                                                                                                                                             
/MICHAEL B. PIERORAZIO/           Primary Examiner, Art Unit 2426